Prospectus Supplement June 7, 2016 Putnam Global Health Care Fund Prospectus dated December 30, 2015 The sub-section Your fund’s management in the section Fund Summaries – Putnam Global Health Care Fund is replaced in its entirety with the following: Investment advisor Putnam Investment Management, LLC Portfolio managers Kelsey Chen, Analyst, portfolio manager of the fund since 2005 Samuel Cox, Analyst, portfolio manager of the fund since 2016 Sub-advisor Putnam Investments Limited Portfolio managers Isabel Buccellati, Analyst, portfolio manager of the fund since 2012 The following replaces similar disclosure under the sub-section The fund’s investment manager – Portfolio Managers – Global Health Care Fund in the section Who oversees and manages the funds? Joined Portfolio managers fund Employer Positions over past five years Kelsey Chen 2005 Putnam Management Analyst 2000–Present Previously, Sector Team Leader Isabel Buccellati 2012 Putnam Investments Analyst Limited 2012–Present Alliance Growth Equities, Vice President, Ex US Sector a unit of Alliance Head Health Care Bernstein Ltd. 2002–2012 Samuel Cox 2016 Putnam Management Analyst 2014–Present Fidelity Institutional Equity Analyst Management (f/k/a Pyramis Global Advisors) 2010–2014 The SAI provides information about these individuals’ compensation, other accounts managed by these individuals and these individuals’ ownership of securities in the fund. 301402 6/16 Statement of Additional Information Supplement June 7, 2016 Putnam Global Health Care Fund Statement of Additional Information dated December 30, 2015 The sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGERS section are supplemented effective June 1, 2016 to reflect that the fund’s portfolio managers are now Kelsey Chen, Isabel Buccellati and Samuel Cox. These sub-sections are also supplemented with regards solely to Mr. Cox as follows: Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund’s portfolio manager managed as of April 30, 2016. The other accounts may include accounts for which this individual was not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined manager end and closed-end funds client contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Samuel Cox 3 $180,500,000 0 0 1 $100,000 Ownership of securities The dollar range of shares of the fund owned by the portfolio manager as of June 1, 2016, including investments by immediate family members and amounts invested through retirement and deferred compensation plans, was as follows: Portfolio manager Dollar range of shares owned Samuel Cox $0 6/16
